Williams, Ch. J.
The first inquiry will be upon the plaintiff’s motion, whether the quantity mentioned in the deed to Read and Henry Turney shall controul. The rule on this subject is well settled ; that as known and fixed monuments will controul courses and distances, so the certainty, of metes and bounds will include the lands within them, though the quantity vary from that expressed in the deed, Belden v. Seymour, 8 Conn. Rep. 25. Greenl. Ev. 350. Where the whole deed shows, that it was clearly the intent to give only a definite quantity, it might be otherwise. Is there shown such an intent here ? It is certainly singular, that in one of these two deeds, the precise quantity, to the parts of an acre, should be given, and in the other, it should be given with the addition of “ more or less.” But when we look further, and *109see how particular the grantor has been, to name, on one side, some adjoining proprietors, all of which was entirely - unnecessary, as he gives the boundaries on the West and East, it setms that the principles of law, which require that we give effect to all the description in the deed, so far as we can, and that we regard boundaries rather than quantities, must lead to the conclusion, that the grantor must have intended the line should run as far East as Elisha Sherman’s land. It is true, that on the South, the bounds given would not extend so far East; but as the East line is to be a North and South line, that cannot alter the case. We do not, therefore, think, that there is such clear evidence of intent, that the grantee should have no more than 18| acres, that we are authorized to depart from the ordinary rule of construction. We therefore do not grant a new trial, upon the motion of the plaintiff.
The defendant, however, contends, that the true East line is the Picket line, and that the jury should have been so instructed. There is nothing in the deed to Read and Henry Turney, which shows this, unless we are to assume that, as their land is bounded on the North, by Elisha Sherman, it must, of course, stretch East as far as Elisha Sherman’s land ; which certainly cannot be admitted.
But the defendant says, both deeds must be taken together, in the construction to be given to them; and that the plaintiff’s deed describes his land as lying South of the old Picket tract, and bounded North by that tract, and by George L. Sherman, and West on land of Read and Henry Turney. This is certainly evidence tending to show, that the Western boundary of th,e plaintiff is not West of the Picket tract. On the other hand, as that construction will give the plaintiff a large quantity of land, probably one quarter more than his deed imports, and will extend his line on the South, beyond the boundaries mentioned in his deed, it leaves it at least extremely doubtful what was intended. Clear it is, the court could not settle it, as a question of law; and therefore, very properly left it to the jury. The plaintiff’s deed covers a part of the common land, and is bounded, West by the due North and South line of the Nichols tract. The plaintiff claims, that if the quantity in the defendant’s deed, is not to govern, then the line of the Nichols tract is his Western boundary; and *110the court told the jury, that if they did not adopt the Picket line, and found the line of the Nichols tract East of the Hawley line, that must be the true line. And what that Nichols line is, was also submitted very properly to the jury, for them to settle. Another line was also submitted, by the defendant, called the Olmsted line, drawn from the East end of the Bennett land, North to land of Elisha Sherman, which, he supposed, would give to the plaintiff all the land conveyed by his deed, bounding him by Olmsted, on the South, to Bennett’s land. And this, too, would leave to the defendant the boundary given in the deed to Read and Henry Turney, except that it would give them Bennett’s land on the South as part of the boundary.
The plaintiff, on his part, claimed, that the Hawley line must be the defendant’s Eastern boundary, which, including the smallest quantity of land of Elisha Sherman’s on the North, would give him all the bounds mentioned in his deed on the North, and all on the South, answering all the calls of his deed, and granting him more land than the 18-f acres. And the jury were charged according to this claim of the plaintiff, if they did not adopt some of the other lines claimed by the defendant. Of this, the defendant complains ; but, we think, without reason. He is bounded North, on highway and land of Clark, land of Curtiss, of Hawley and of Elisha Sherman ; on the South, by Elisha Sherman and Ephraim Lane. Of what, then, has he to complain ? It is true, on the North, his bounds on Elisha Sherman are as small as they can be ; but they are enough to satisfy all the calls of the deed, and give him more than his quantity of land. We do not see, then, but entire justice is done to those who claim under that deed ; and the rules of law are complied with. It is true^ the plaintiff will reach a boundary on the South, not mentioned in his deed, and gain more land than is specified; but as the quantity is more or less, and the deed bears date after the other, and as the calls in both deeds cannot be met, it seems more completely to carry into effect the object of the grantor, as well as the principles of law, to adopt this construction, than that demanded by the defendant. We are satisfied, therefore, that the charge was correct.
The defendant also objected to the admission in evidence of a map found among the papers of the grantor, after his *111death, and proved to be, (as he said,) a map of his common land. That a map of this tract, would tend to throw some-light upon these disputed bounds, has not been denied. Was this map, tl|en, authenticated in such a manner, as made its admission proper ? It is found among the papers of one, who had, for a long time, owned this common land ; and during his life, was shown, by the deceased, as a representation of the premises. Now, in England, surveys of manors may be given in evidence to ascertain boundaries. Bul. N. P. 248. This may not be as accurate, or entitled to the same weight; but when the owner of the land recognizes it, and preserves it as truly describing the premises, it seems to us, it must be evidence of that fact, were he the party, in the same manner as a recognition of boundaries might be. Higley v. Bidwell & al. 9 Conn. Rep. 445. 451. Or a recognition of title in another. Davies v. Pierce & al. 2 Term Rep. 53. 55. Jackson d. Van Deusen & al. v. Scissam, 3 Johns. Rep. 499. 504. And those who claim under his grants, must stand upon the same ground as he himself would. It has been decided, that if I. S. be seised of the manor of A and B, and he cause a survey to be taken of B, and afterwards conveys it to J. N., and disputes arise between the lords of the two manors, concerning the boundaries, this survey may be given in evidence. Bridgman v. Jennings, 1 Ld. Ray. 734. Bul. N. P. 283. His acts and declarations must be as binding upon those in privity of estate with him, as upon himself. Hewlett v. Cock, 7 Wend. 371. 376.
The testimony of David Hawley, the person who drew the deeds, was also objected to, by the defendant. He testified, that the North and South line was not mentioned, by the grantor, as any known or existing line, but merely to mark the quantity.
This evidence was admitted by the court, under an instruction to the jury, that it was not to controul any boundary in the deed or other thing, unequivocally stated, but merely to explain any ambiguity arising from extrinsic testimony, not apparent on the face of the deed. Was this correct? We fully agree with all that has been said as to the danger of parol evidence — particularly, arising from supposed declarations in adding to or explaining written instruments. And while extrinsic circumstances are constantly admitted to ex*112plain and give a different import to a will, from that which it , , , , , , „ , .. wou'(* seem to demand, the language or the testator, tending to explain his meaning, is carefully excluded ; and where the description of the person or thing is wholly inapplicable to the subject intended, or said to be intended, by it, evidence of his declarations of intention are wholly inadmissible. Greenl. Ev. 328. 332, 3. The importance of this rule to prevent a substitution of oral for written wills, we fully appreciate. But on the other hand, where the meaning of the testator’s words is neither ambiguous nor obscure, and where the devise is intelligible, but from circumstances admitted in proof an ambiguity is created, as to which of the two or more things, or two or more persons, each answering the words of the will, the testator intended to express, creating thereby what Lord Bacon calls an equivocation; there evidence of previous intention may be received, to solve this latent ambiguity. Hiscocks v. Hiscocks, 5 M. & W. 363. 367. Greenl. Ev. 328. & seq. s. 289. For that purpose alone was it introduced, in this case. Here the defendant claimed, that the Western line of the Picket tract, was a due North and South line, well known and regarded as such, by the grantor and his family, and always called the North and South line ; thus claiming to show, by parol proof, that the Picket line must have been intended, by the grantor, as the line described by the expression “ the North and South line.” What particular testimony was offered to show this fact, is not stated ; but it was parol. And the testimony was introduced to raise a presumption, that by the description “North and South line,” the Picket line was intended. And now, to repel this presumption, and to show that this was not so intended, the plaintiff offered the testimony in question. And while the defendant admits, that parol evidence may be admitted to meet his evidence, he says, it must be of the same character; and therefore, parol declarations are not admissible. No case was cited in support of this distinction, but the language of Powell, in Peake’s Ev. Do the authorities support this distinction ? Where an estate is given to a person of a particular name, and it is proved, that there are two persons of that name, it was long since settled, in the case of a will, that the party claiming, may aver and prove which was meant. Jones v. Newman, 1 W. Bla. Rep. 60. And it has been settled, by *113this court, that the same principle applies to a deed. Coit v. Starkweather, 8 Conn. Rep. 290. But how may this be done ? - Let us hear the ancient law upon this subject, as reported by a great authority. If a man has two sons named John, and conceiving the eider, who has been long absent, is dead, devises his land, by will in writing, to his son John generally, and in truth the elder is living; in this case, the younger may, in pleading or in evidence, allege the devise to him ; and if it be denied, he may produce witnesses to prove his father’s intent, that he thought the other son to be dead, or that he, at the time of the will made, named his son, John, the younger, and the writer left out the addition of the younger. And he concludes, that for want of proof of such intent, the will is void. Lord Cheyne's case, 5 Co. 68. And in a modem case of high authority, Ld. Ch. B. Abinger, after stating where declarations had been admitted, says : “ Now, there is but one case, in which it appears to us that this sort of evidence of intention can properly be admitted ; and that is, where the meaning of the testator’s words, are neither ambiguous nor obscure, and where the devise is, on its face, perfectly intelligible ; but from some of the circumstances admitted in proof, an ambiguity arises, as to which of the two or more things, or the two or more persons, each answering the words of the will, the testator intended to express.” Hiscocks v. Hiscocks, 5 M. & W. 363. 367. Greenl. Ev. 330. And on this subject, the rules of interpretation are the same in deeds and in wills. Pow. Dev. 488. The object, in both cases, is to discover the intention of the grantor or devisor. Greenl. Ev. 325. s. 287.
In the case before us, there is no doubt what is meant by a North and South line. The defendant attempts to show, that it means the North and South line, called the Picket line ; and to meet this is the evidence of Hawley offered. The true principle of parol averments is, that nothing can be put into a will, by averment or parol evidence, that does not previously stand there ; but any light may be thrown upon what stands there, by averments of all distinct facts that stand well with, and have their existence independent of, the effect or non-effect of the will. Pow. Dev. 521. And such we understand to be the principle of Lord Cheyney’s case.
When, then, the defendant introduced the evidence of the Picket line, a fact entirely extrinsic from the deed, it seems *114to follow, by the authorities, that the other party might be to show, that the grantor did not intend that line. jn (j0¡ng tjj¡S) tie fjoes not aJter the deed, nor even explain it; but he thereby counteracts or removes the effect of circumstances, which had been introduced to explain it, or alter the construction. It is, in short, to leave the deed to stand just as if those circumstances had not been introduced. The parol evidence, then, does not affect the written instrument, but prevents the effect of extrinsic facts upon that instrument.
Such a construction is also analogous to other cases. Thus, parol declarations are admissible to rebut the constructive declarations of a trust, put on words contrary to their legal sense, which is rebutting in equity; for in such cases, the estate is in the devisee, and the averment is in support of the letter of the will. Pow. Dev. 525. As where a legacy is given to an executor, the law implies, that the residuum shall go to the next of kin. But parol declarations of the testator to the contrary, are admissible. Lake v. Lake, 1 Wils. 313. And Buller, J. says, such declarations are always admissible to rebut, but not to raise, an equity. 2 East 534. n. (a.) And all presumptions, says Lord Mansfield, may be rebutted, by parol proof. Brady v. Cubitt, Doug. 39. It is true, that the ground upon which this case was decided, has since been held to be untenable ; it being nowT holden, that the revocation of a will, by marriage and the birth of a child, does not depend upon the intention of the devisor. But the learned judge, while he decides that, also recognizes the doctrine above alluded to, that a presumption arising from a supposed intention, may be rebutted, by parol declarations ; for he says: “ It is a question whether such revocation shall be allowed to depend upon evidence of intention, that is, upon evidence of which parol declarations of the testator may confessedly form a part.” And his whole reasoning goes to show, that if parol testimony is admissible, it must be composed, in whole or in part, of declarations of the testator, Marston v. Roe d. Fox & al. 8 Ad. Ellis 14. (35 E. C. L. 324, 5.) And in such cases, the practice is in accordance with this principle. Ld. Walpole v. Ld. Cholmondeley, 7 Term Rep. 138. Thomas d. Evans & al. v. Thomas, 6 Term Rep. 671. And such averments stand well with the will. Stiles *115293. Such evidence, however, must be confined to what will bear upon his intention at the time. Whitaker v. Tatham, 7 Bing. 628. (20 E. C. L. 268, 9.) We think, then, that such declarations are admissible.
But upon examining the testimony of Hawley, we do not find that he testifies to any such declarations. His testimony seems to be nothing more than his inference arising from the silence of the grantor on the subject of the Picket line. And we are clearly of opinion, that his inferences ought not to have been submitted to the jury. But this evidence was not objected to, on that ground. It has not been argued before us, on that ground. Not having been made a point below, it cannot be a ground for a new trial. Toby v. Reed, 9 Conn. Rep. 222. Picket v. Allen, 10 Conn. Rep. 146. In this point of view, we notice it, only that it may not be understood, that, by the decision, we recognize this as legitimate testimony.
The motion for a new trialfmust befdenied.
In this opinion the other Judges concurred.
New trial not to be granted.